DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miyamoto et al (US 2008/0306022).
Miyamoto discloses the treatment of inflammation or lesions of the mucosa comprising the administration of a composition comprising as the active ingredient a glycosaminoglycan (GAG) which has been modified by the covalent attachment of a hydrophobic moiety via a spacer or a pharmaceutically acceptable salt thereof. The hydrophobic group enhances the staying power of the GAG when applied to the mucosa. See abstract and paragraph [0007] and 
The most preferable concentrations for the composition to be applied are 0.1% to 0.5% and 0.1% to 0.3%. See paragraph [0072]. The reference further exemplifies the preparation of hyaluronic acid (HA) substituted with 3-aminopropyl cinnamate. See examples 1 and 2. The reference further exemplifies the use of a 0.3% solution in for treatment.  See example 7. The reference further compares results of the cinnamate derivative with HA, per se, and finds that the derivative is more effective. In carrying out the method as described in the art, the treatment of dry eye symptoms would be accomplished.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (US 2008/0306022) in view of Xia et al (US 2011/0195927).
Miyamoto teaches as set forth above. The reference is silent regarding the pH of the composition to be administered.
Xia teaches the preparation of pharmaceutical composition comprising a polysaccharide, such as hyaluronic acid, for the treatment of dry eye, a disorder comprising symptoms, such as burning, feeling of dryness and irritation. See paragraphs [0003], [0029] and [0035]. The reference teaches that a suitable pH for such a composition is about 5 to about 8. See paragraph [0066].    
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the exemplified 0.3% solution comprising 3-aminopropyl cinnamate-derivatized HA for the treatment of an ocular disorder, such as dry eye, with a reasonable expectation of success. The artisan would be motivated to carry out this method because it is expressly suggested in the art. It would be further obvious to prepare the composition having an appropriate pH for this medical application. It would be within the scope of the artisan to optimize the protocol of treatment, including the concentration, through routine experimentation. In carrying out the method as described in the art, the treatment of dry eye symptoms would be accomplished.
It is noted that the concentrations in Miyamoto are designated as being “by weight.” It is not clear if what is intended is weight/weight or weight/volume. If it is the former, 0.3% w/w may differ slightly from 0.3% w/v. Regardless, in the absence of unexpected results it would be within the scope of the artisan to optimize the concentration of the solution for this purpose through routine experimentation.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8969319. Claim 12 is rejected further in view of Xia et al (US 2011/0195927). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 4 is drawn to a method of treating a corneal disorder, such as corneal xerosis, (defined by the disclosure as “dry eye”) by the administration of a 0.1% to 0.6% solution of HA derivatized with aminopropyl cinnamate.
The claims are silent regarding the pH of the solution. This is addressed by Xia, as set forth above.  
It would be obvious to select a human subject, administering the product with an appropriate pH to the eye and arrive at instant claims 4 and 10. It would be within the scope of the artisan to use known symptom assessment methods to determine appropriate treatment. Finally, it would be within the scope of the artisan to optimize within the recited concentration range and dosing protocol to arrive at the instant claims. 



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:00 am to 6:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623